Citation Nr: 0621215	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-41 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for service-
connected dermatophytosis, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).   

Procedural history

The veteran served on active duty from February 1953 to July 
1976.  Service in Korea and Vietnam are noted in the evidence 
of record.

The veteran was granted service connection for 
dermatophytosis in August 1976; a noncompensable (zero 
percent) disability rating was assigned.  In February 2004, 
he submitted a claim for increased rating.  The July 2004 
rating decision continued the noncompensable disability 
rating, and the veteran timely appealed.

Issues not on appeal

The July 2004 rating decision granted service connection for 
bilateral tinnitus and assigned a 10 percent rating; and 
sensorineural hearing loss, assigned a noncompensable 
disability rating.  The veteran has not appealed those 
decisions.  Thus, those issues are not in appellate status 
and will be discussed no further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks an increased rating for his service-
connected dermatophytosis, claiming that the function of his 
lower extremities changed as a result of exfoliation and 
itching caused by his disability.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA)includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The RO, in a February 2004 VCAA letter to the veteran, 
informed him, pursuant to 38 C.F.R. § 3.159(b), as to what 
was required to substantiate his service connection claims.  
The veteran was not notified as  to what was required to 
substantiate an increased rating claim, for the simple reason 
that service connection had not been granted in February 2004 
and therefore the matter of the level of disability was moot.  

However, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all claims made by a claimant.  

In this case, based on a close review of the record, it 
appears that the veteran did not have a clear understanding 
of what evidence he was required to provide in order to 
substantiate his claim for an increased rating. Accordingly, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
the veteran that the he must submit evidence showing that his 
service-connected disability has increased in severity.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation that an 
entitlement to an increased rating claim 
requires a veteran to provide evidence 
showing that their service-connected 
disability has increased in severity.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims of entitlement to an 
increased rating for his service-
connected dermatophytosis.  If the 
benefit sought on appeal remains denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


